 1   Steven D. McGee - #71886
     Mark D. Kruthers - #202877
 2   DOWLING AARON INCORPORATED
     8080 North Palm Avenue, Third Floor
 3   P.O. Box 28902
     Fresno, California 93729-8902
 4   Tel: (559) 432-4500
     Fax: (559) 432-4590
 5   smcgee@dowlingaaron.com/mkruthers@dowlingaaron.com

 6   Attorneys for Plaintiff/Cross-Defendant,
     IMMOBILIARE, LLC
 7

 8

 9                              UNITED STATES DISTRCIT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12     IMMOBILIARE, LLC, a California Limited     Case No. 1:19-CV-00680-LJO-BAM
       Liability Company,
13                                                JOINT STIPULATION TO CONTINUE
                             Plaintiffs,          INITIAL SCHEDULING CONFERENCE;
14                                                ORDER CONTINUING INITIAL
       v.
15                                                SCHEDULING CONFERENCE
       WESTCOR LAND TITLE INSURANCE
16     COMPANY, a South Carolina Corporation;
       DOES 1-50, inclusive,
17
                             Defendants.
18

19     WESTCOR LAND TITLE INSURANCE
       COMPANY, a South Carolina Corporation,     District Judge: Unassigned
20                                                Magistrate: Hon. Barbara A. McAuliffe
                             Cross-Complainant,
21                                                Complaint filed: April 17, 2019
       v.
22
       IMMOBILIARE, LLC, a California Limited
23     Liability Company; CORPORATE
       AMERICA LENDING, INC., a California
24     corporation; and ROES 1 through 20,
       inclusive,
25
                             Cross-Defendants.
26
27

28
            JOINT STIPULATION TO CONTINUE INITIAL SCHEDULING CONFERENCE; ORDER
                         CONTINUING INITIAL SCHEDULING CONFERENCE
 1                  Defendant and Cross-Complainant WESTCOR LAND TITLE INSURANCE

 2   COMPANY (“WESTCOR”) and Plaintiff and Cross-Defendant IMMOBILIARE, LLC

 3   (“IMMOBILAIRE”), by and through their respective attorneys of record, hereby stipulate and

 4   agree as follows:

 5                                                  I.

 6                                          STIPULATION

 7                  1.     The Initial Scheduling Conference in the above-captioned action is set to

 8   take place on February 20, 2020 at 9:00 a.m.

 9                  2.     Former Cross-Defendant CORPORATE AMERICA LENDING, INC. is

10   no longer a party to this action having been previously dismissed.

11                  3.     Based, in part, on the recently issued Order Unassigning District Judge

12   and the Standing Order in Light of Ongoing Judicial Emergency, WESTCOR and

13   IMMOBILAIRE (collectively the “Parties”) have agreed to participate in a mediation in the

14   hopes of being able to resolve the pending disputes.

15                  4.     The Parties have selected Justice Stephen J. Kane (Ret.) to serve as their

16   mediator and are attempting to schedule the mediation for March or April of 2020.

17                  5.     In order to allow the Parties time to determine if a resolution is possible,

18   the Parties have agreed to jointly request that the pending February 20th Initial Scheduling
19   Conference, and all associated deadlines, be continued for a period of 90 days or as soon

20   thereafter as the Court’s calendar will allow the Initial Scheduling Conference to proceed. Said

21   request is hereby made by way of this Joint Stipulation.

22
      DATED: February 12, 2020                MEYLAN DAVITT JAIN AREVIAN & KIM LLP
23

24
                                              By:    /s/ Anita Jain
25                                                   Anita Jain
                                                     Attorneys for Defendant/Cross-Complainant
26                                                   WESTCOR LAND TITLE INSURANCE
                                                     COMPANY
27

28
                                             2
           JOINT STIPULATION TO CONTINUE INITIAL SCHEDULING CONFERENCE; ORDER
                        CONTINUING INITIAL SCHEDULING CONFERENCE
 1
      DATED: February 12, 2020                DOWLING AARON INCORPORATED
 2

 3
                                              By:       /s/ Mark D. Kruthers
 4                                                      Steven D. McGee, Esq.
                                                        Mark D. Kruthers, Esq.
 5                                                      Attorneys for Plaintiff/Cross-Defendant
                                                        IMMOBILIARE, LLC
 6

 7                                                  II.
 8               ORDER CONTINUING INITIAL SCHEDULING CONFERENCE
 9                  Based on the Joint Stipulation of WESTCOR and IMMOBILAIRE (collectively
10   the “Parties”) as set forth above,
11                  IT IS HEREBY ORDERED that the Initial Scheduling Conference currently set
12   for February 20, 2020 at 9:00 a.m. is hereby continued until May 14, 2020 at 9:00 a.m. in
13   Courtroom 8 (BAM) before the undersigned. The parties may appear at the conference by
14   telephone with each party using the following dial-in number and access code: dial-in number
15   1-877-411-9748; access code 3219139.        If the parties file a notice settlement before the
16   conference, then the conference will be vacated.
17                  IT IS FURTHER ORDERED that as a result of the continuance of the Initial
18   Scheduling Conference, all associated dates/deadlines are continued a like period of time with
19   all new dates/deadlines determined based on the new date for the Initial Scheduling Conference.
20
     IT IS SO ORDERED.
21

22      Dated:     February 12, 2020                           /s/ Barbara   A. McAuliffe         _
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                             3
           JOINT STIPULATION TO CONTINUE INITIAL SCHEDULING CONFERENCE; ORDER
                        CONTINUING INITIAL SCHEDULING CONFERENCE
